Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. the phrase “the shell”, as set forth in claim 1, lacks antecedent basis. It is unclear if the “the base” and “a base of the shell”, as set forth in claim 1, are the same or different elements. 
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotner (5,791,439) in view of Nobles (4,748,734) and Rose (1973226).
Plotner, (Figs. 6A; 6B) shows; 
    Claim 1: A ladder comprising:
        a first rail (102) having a bottom and a web, a first flange attached to a first end of the web and a second flange attached to a second end of the web;
        a second rail;
        rungs (at 104) attached to the first rail and second rail upon which a user steps to climb the ladder; and
        a foot ( at 32, 60, 38) having a plastic body with a recess (60) which receives fee end of fee first rail and is positioned about and conforms with the web and the first and second flanges of the first rail, the foot having a plastic base (38) having a top side from which the body extends, the base having a front edge (at 38 in Fig. 6B), the foot having a metal rail fastener/rivet (51) which extends through the body and the rail to attach the body and the rail together, a pad (40) with a rubber outer layer having a bottom with treads and a top that is flat.
     The claimed difference being the pad having a rigid plate with the rubber outer layer completely surrounding the rigid plate and a pad fastener hole that extends 
      Nobles shows a pad having a rigid plate (118) with the rubber outer layer (80), completely surrounding the rigid plate (note Fig. 6) and a pad fastener hole (for fastener 122) that extends entirely through the rigid plate and extend through the rubber outer layer.
      Rose shows a pad having a rigid plate (13) with the rubber outer layer (12), surrounding the rigid plate and a pad fastener hole (for fastener 17) that extends entirely through the rigid plate (13) and extend entirely through the rubber outer layer (12) and entirely through the base (8), the foot having a metal pad fastener/bolt (17) that extends entirely through the pad and entirely through the base to attach the pad to the base so the rigid plate is between the treads and the base of the shell.
     All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as 
        With respect to fastener/rivet being of metal, the EXAMINER TAKES OFFICIAL NOTICE that metal rivets are known fasteners to enable a strong attachment. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted known metal rivets for the rivets fasteners (51) of Plotner to enable a strong attachment.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotner (5,791,439) in view of Nobles (4,748,734) and Rose (1973226), as applied to claim 1 above, and further in view of either Rivitz (1,570,576) or Bancroft (9,145,687).
Rivitz shows a base having a projection (31), with the outer layer (34) having a top with a projection hole into which the projection extends.

      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Plotner with a projection and the top of the outer layer with a corresponding hole, as taught by either Rivitz or Bancroft, which prevents relative movement therebetween.
       Claim 2: The ladder of claim 1 wherein the base has a projection, and the top of the outer layer having a projection hole into which the projection extends to prevent the pad from rotating relative to the pad fasteners the underside of the base is completely flat except for the projection and the flat top and the flat underside fit together.
         See Fig. 6B below;

    PNG
    media_image1.png
    445
    445
    media_image1.png
    Greyscale


       Claim 3: The ladder of claim 2 wherein the body has a first wall at (77), a second wall (at 60) directly connected to the first wall, a third wall (at opposite wall 77) directly connected to the second wall and a fourth wall (at 73) directly connected to the third wall.
         Claim 4: The ladder of claim 3 wherein the body has a fifth wall (opposite wall 73) that directly connects to and extends essentially perpendicular from the first wall, a sixth wall (wall opposite to 8th wall) that directly connects to and extends essentially perpendicular from the fifth wall and in parallel and in th wall above) that directly connects to and extends essentially perpendicular from the fourth wall, and the recess Is defined by the first through eighth walls and forms a c-shaped cross-section.
      Claim 5: The ladder of claim 4 wherein the first through eighth walls extend more than 2 inches from the base.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotner (5,791,439) in view of Nobles (4,748,734) and Rose (1973226), as applied to claim 1 above, and further in view of either Rivitz (1,570,576) or Bancroft (9,145,678), as applied to claim 5 above, and further in view of Plotner (5,791,439), (Fig. 2B).
Plotner in fig. 2B shows a first edge (edge that is opposite and parallel to the edge shown at 38) that is in spaced relation to edge of side (77). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first edge the base of Plotner to be in spaced relation from his fourth and fifth wall, as taught by Plotner (Fig.2B), to enhance the foot print of his base. With respect the spaced relation being at least 1/2 inch apart from the fourth and fifth walls, the examiner refers to MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, to space the first edge 1/2 inch apart from the fourth and fifth walls to enhance the footprint at a desired size would be obvious to one of ordinary skill in the art and is deemed to be merely a matter of design choice and such change would produce no new or unexpected results.
      Claim 6: The ladder of claim 5 wherein a first edge is in spaced relation with and at least 1/2 inch apart from the fourth and fifth walls and the seventh wall is in spaced relation and about 2 inches apart from the first wall.
       Claim 7: The ladder of claim 6 wherein the base has an open area between the fourth, fifth and seventh walls.
       Claim 8: The ladder of claim 7 wherein the body and base are one continuous piece.
      Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plotner (5,791,439) in view of Nobles (4,748,734) and Rose (1973226), as applied to claim 1 above, and further in view of either Rivitz (1,570,576) or Bancroft (9,145,678) and Plotner (5,791,439), (Fig. 2B), as applied to claim 6 above, and further in view of Plotner (Fig. 5B; 5G).
Plotner at 51, Fig. 5B; 5G, show a first and second rivets (51) extending through the web of the rail and wall 75 (7th wall), respectively.  
      All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first and second rivets, through his seventh and the rail, as taught by Plotner (5b and 5G), and thereby his second wall (at 60) to enhance securement of his foot to the rail.
     Claim 10: The ladder of claim 7 wherein the metal rail fastener is a rivet and including a second rivet the second wall and the seventh wall have rivet holes in which rivets extend through and into the first rail to attach the foot to the rail.
      Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634